Citation Nr: 0704676	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  05-07 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for restless leg 
syndrome. 

3.  Entitlement to service connection for hair loss.

4.  Entitlement to service connection for high blood 
pressure.

5.  Entitlement to service connection for status post 
excision, melanoma, arm, and dysplastic nevus, chest (claimed 
as skin cancer due to Agent Orange exposure). 


REPRESENTATION

Appellant represented by:	Dale L. Buchanan, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1969 to January 
1972.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied service connection for sleep apnea, 
restless leg syndrome, hair loss, high blood pressure, and 
excision of a melanoma, right arm and dysplastic nevus, 
chest, claimed as skin cancer due to Agent Orange exposure.  

Of record is a February 2005 statement from the veteran's 
physician which attests to his inability to work as a result 
of his diabetes mellitus, sleep apnea, and high blood 
pressure.  The Board considers this document an informal 
claim for a total disability rating for compensation purposes 
based on individual unemployability.  This claim is referred 
to the RO for appropriate action.

The issues of service connection for sleep apnea, restless 
leg syndrome, high blood pressure, and excision of melanoma, 
arm, and dysplastic nevus, chest, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The veteran does not currently have a chronic disability 
characterized by hair loss. 


CONCLUSION OF LAW

A chronic disability characterized by hair loss was not 
incurred in or aggravated by active service, and may not be 
so presumed. 38 U.S.C.A. §§ 1110, 5107(West 2002); 38 C.F.R. 
§§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110 (2006).  Service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. 3.303(d). Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available. Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran contends that he experienced scalp, facial, and 
chest hair loss as a result of Agent Orange exposure during 
active service.  In support of his claim, he submits his own 
lay statements and a supporting statement from his wife.  The 
veteran and his wife contend that he began to lose his hair 
in 1972 within a year of discharge from service.  He states 
that his treating physician prescribed topical ointment and 
medication for his nerves.  The veteran contends that after 
several months, the hair on his scalp, face, and chest grew 
back, although he states that the texture and color of his 
hair changed.  He does not allege additional episodes of hair 
loss since 1972.  
The veteran testified before the undersigned Veterans Law 
Judge in November 2005.  He stated that there are currently 
spots in hairline and his beard where his hair did not grow 
back.  He also testified that he currently experiences some 
hair loss; however, he does not think his current hair loss 
is related to the hair loss he experienced in 1972.  

Based upon the evidence of record, there is no objective 
medical support for the veteran's claim of a current chronic 
disability characterized by hair loss.  The veteran's private 
medical records from March 1996 to January 2004 document his 
reported history of hair loss; however, the veteran does not 
currently seek treatment for a chronic disability manifested 
by hair loss.  His VA treatment records reflect no complaints 
of or treatment for a chronic disability manifested by hair 
loss.  The veteran underwent VA medical examinations in 
December 2003 and June 2005.  He did not complain of a 
chronic disability manifested by hair loss and no abnormal 
hair loss was noted.  In November 2005 the veteran testified 
that his previous hair loss has little effect on him 
currently.  The veteran does not have a diagnosis of a 
chronic disability characterized by hair loss.  In the 
absence of evidence that the veteran suffers from a current 
disability, the preponderance of evidence is against the 
claim, the "benefit of the doubt rule" does not apply, and 
his claim for service connection for hair loss secondary to 
Agent Orange exposure must be denied.

Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service-connection in correspondence dated October 2003 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The veteran has not 
been provided requisite notice regarding increased ratings 
and effective dates.  Because service-connection has been 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his 
service, private, and VA medical records, and provided the 
veteran VA medical examinations in December 2003 and June 
2005.  The veteran testified before the undersigned in 
November 2005.  The veteran has not indicated the existence 
of any other evidence that is relevant to this appeal.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating this claim. 


ORDER

Entitlement to service connection for hair loss is denied. 


REMAND

1.	Secondary service connection for sleep apnea and high 
blood pressure

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2006).  In order to 
establish service connection on a secondary basis, there must 
be (1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

If a non-service connected disorder is aggravated by a 
service-connected disorder, the veteran is entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing 
in the absence of the aggravation.  See Allen v. Brown, 
7 Vet. App. 439, 448-49 (1995).  

The veteran claims secondary service connection for sleep 
apnea on the basis that this disability is the result of his 
service-connected diabetes mellitus, type II.  He claims 
secondary service connection for high blood pressure on the 
basis that this disability has been aggravated by his 
service-connected diabetes mellitus, type II.  In support of 
his claim, he submits private medical records and a February 
2005 statement from his physician which indicates his high 
blood pressure and sleep apnea are related to his diabetes 
mellitus.   

The veteran underwent a VA medical examination in December 
2003.  The examiner reviewed the veteran's claims file and 
determined that his high blood pressure was not caused by his 
diabetes, as the high blood pressure was diagnosed twenty 
five years before the diabetes.  However, the examiner did 
not address the veteran's claim that his diabetes mellitus, 
type II, has aggravated his high blood pressure over and 
above the degree of disability which would exist in the 
absence of the aggravation.  As such, it must be determined 
whether or not the veteran's non-service connected high blood 
pressure has been aggravated by his service-connected 
diabetes mellitus, type II.

The veteran has not undergone a VA medical examination to 
determine whether his sleep apnea is related to his diabetes 
mellitus, type II.  The record reflects a current diagnosis 
of sleep apnea, a diagnosis of diabetes mellitus, type II 
related to service, and a physician's statement attesting to 
a relationship between the veteran's non-service connected 
disability and his service connected disability.  In light of 
evidence of record, VA has the duty to assist him in the 
development of his claim by providing him with an examination 
to determine whether the veteran's sleep apnea is proximately 
due to or the result of, or aggravated by, his service-
connected diabetes mellitus, type II.




2.	Service connection for high blood pressure, sleep apnea, 
restless leg syndrome, and excision of melanoma, arm, 
and dysplastic nevus, chest, claimed as due to Agent 
Orange exposure

During his November 2005 Board hearing the veteran indicated 
that he had been awarded SSA disability benefits.  The 
records associated with the veteran's SSA disability claim 
have not been requested.  To ensure that VA has developed the 
facts pertinent to the claim, the aforementioned records must 
be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the issues of 
sleep apnea, high blood pressure, restless leg syndrome, and 
status post excision of melanoma, arm, and dysplastic nevus, 
chest, claimed as skin cancer due to Agent Orange exposure 
are REMANDED for the following development: 

1.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  The veteran should undergo an 
appropriate VA medical examination to 
obtain an opinion regarding:   

a. whether it is at least as likely as 
not (that is, probability of 50 
percent or better) that the veteran's 
current sleep apnea is proximately due 
to or the result of, or has been 
increased in severity by, his service 
connected diabetes mellitus, type II. 

b. whether it is at least as likely as 
not (that is, a probability of 50 
percent or better) that the veteran's 
high blood pressure has been increased 
in severity as a result of his service 
connected diabetes mellitus, type II.  

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The claimant need take no action unless otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran's Appeals or by the United States Court of Appeal for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2006). 




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


